Exhibit 10.1

AV HOMES, INC.

SECURITIES PURCHASE AGREEMENT

                    (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is purchasing New Notes (as defined below) hereunder, an
“Investor”), enters into this Securities Purchase Agreement (the “Agreement”)
with AV Homes, Inc., a Delaware corporation (the “Company”) on June 17, 2015
whereby the Investors will purchase the Company’s new 6.00% Senior Convertible
Notes due 2020 (the “New Notes”) that will be issued pursuant to the provisions
of an Indenture dated as of February 4, 2011 (the “Base Indenture”) between the
Company and Wilmington Trust, National Association (successor by merger to
Wilmington Trust FSB), as Trustee (the “Trustee”), as supplemented by the Third
Supplemental Indenture thereto, to be dated as of or around June 23, 2015 (the
“Supplement,” and, together with the Base Indenture and all other supplements
thereto, the “Indenture”) between the Company and the Trustee.

On and subject to the terms hereof, the parties hereto agree as follows:

ARTICLE I:

PURCHASE OF THE NEW NOTES

Section 1.1 Purchase of the New Notes. Upon and subject to the terms set forth
in this Agreement, at the Closing (as defined herein), each Investor hereby
irrevocably subscribes for and agrees to purchase, and the Company hereby agrees
to issue to each such Investor, the principal amount of the New Notes set forth
on Exhibit A hereto (the “Investors’ New Notes”) for the aggregate consideration
set forth on Exhibit A hereto (the “Purchase Consideration”). The Purchase
Consideration may include (a) an amount in cash (such Purchase Consideration,
the “Cash Consideration”), (b) a specified principal amount of the Company’s
7.50% Senior Convertible Notes due 2016 or the Company’s 7.50% Senior Exchange
Convertible Notes due 2016 (collectively, the “Existing Notes”) (such Purchase
Consideration, the “Exchanged Notes”) or (c) a combination of Cash Consideration
and Exchanged Notes. If all or any part of such Purchase Consideration includes
any Existing Notes, the Investor will be an “Exchanging Investor” for purposes
of this Agreement. The transactions contemplated by this Agreement, including
the issuance and delivery of the New Notes, any exchange of the Existing Notes,
and the payment of any other Purchase Consideration, are collectively referred
to herein as the “Transactions.”

Section 1.2 Accrued but Unpaid Interest on Exchanged Notes. Upon and subject to
the terms set forth in this Agreement, at the Closing (as defined herein), the
Company hereby agrees to pay to each Exchanging Investor an amount in cash equal
to the accrued but unpaid interest on such Investor’s Exchanged Notes, as set
forth on Exhibit A hereto (such amount, the “Interest Settlement”).

Section 1.3 Closing. The closing of the Transactions (the “Closing”) shall occur
on a date selected by the Company (the “Closing Date”) no later than three
business days after the date of this Agreement. At the Closing, (a) each
Exchanging Investor shall deliver or cause to be delivered to the Company all
right, title and interest in and to its Exchanged Notes as specified on Exhibit
A hereto, free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto (collectively, “Liens”), together with any documents of
conveyance or

 

1



--------------------------------------------------------------------------------

transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes, free and clear of any Liens, (b) each Investor shall deliver or cause to
be delivered, by wire transfer of immediately available funds or other means
approved by the Company, its Cash Consideration as specified on Exhibit A
hereto, and (c) the Company shall deliver to each Investor its principal amount
of Investors’ New Notes and its Interest Settlement, if any, as specified on
Exhibit A hereto; provided, that the parties acknowledge that the delivery of
the Investors’ New Notes to the Investor may be delayed due to procedures and
mechanics within the system of the Depository Trust Company (“DTC”) and that
such delay will not be a default under this Agreement so long as (i) the Company
is using its reasonable best efforts to effect the issuance of one or more
global notes representing the New Notes and (ii) interest shall accrue on such
New Notes from the Closing Date; provided, further, that if the Company is
unable to cause the New Notes to be represented by one or more global notes and
issued through DTC after using its reasonable best efforts, such New Notes shall
be represented by certificated notes and delivered to each Investor at the
address set forth on Exhibit A hereto. The Company may at any time (whether
before, simultaneously with or after the Closing) issue New Notes to one or more
other holders of outstanding Existing Notes or to other investors, subject to
the terms of the Indenture.

ARTICLE II:

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company and J.P. Morgan Securities
LLC, and all such covenants, representations and warranties shall survive the
Closing.

Section 2.1 Power and Authorization. The Investor is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Transactions. If the Undersigned is executing this Agreement on
behalf of Accounts, (a) the Undersigned has all requisite discretionary and
contractual authority to enter into this Agreement on behalf of, and bind, each
Account, and (b) Exhibit A hereto is a true, correct and complete list of the
name of each Account and, with respect to each such Account, the portion of the
aggregate Investors’ New Notes, Cash Consideration, Exchanged Notes and Interest
Settlement attributable to it.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Investor and
constitutes a legal, valid and binding obligation of the Undersigned and the
Investor, enforceable against the Undersigned and the Investor in accordance
with its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Transactions will not violate, conflict with or result
in a breach of or default under (i) the Undersigned’s or the Investor’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or the Investor is a party or by which the Undersigned or the
Investor or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or the Investor.

 

2



--------------------------------------------------------------------------------

Section 2.3 Title to the Exchanged Notes. If the Investor is an Exchanging
Investor, (a) the Investor is the sole legal and beneficial owner of the
Exchanged Notes set forth opposite its name on Exhibit A hereto; (b) the
Investor has good, valid and marketable title to its Exchanged Notes, free and
clear of any Liens (other than pledges or security interests that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker); (c) the Investor has not, in whole
or in part, except as described in the preceding clause (b), (i) assigned,
transferred, hypothecated, pledged, exchanged or otherwise disposed of any of
its Exchanged Notes or its rights in its Exchanged Notes, or (ii) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Exchanged Notes; and (d) upon the
Investor’s delivery of its Exchanged Notes to the Company pursuant to the
Transactions, such Exchanged Notes shall be free and clear of all Liens created
by the Investor.

Section 2.4 Accredited Investor & Qualified Institutional Buyer; Domicile. The
Investor is: (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) and (ii) a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act. Each Investor is
acquiring the New Notes solely for its own beneficial account, for investment
purposes, and not with a view to, or for resale in connection with, any
distribution of the New Notes. The address set forth for the Investor on Exhibit
A is the Investor’s correct residence or principal place of business (as
applicable), and the Investor has no present intention of moving its residence
or principal place of business (as applicable) to any other jurisdiction.

Section 2.5 No Affiliate Status. The Investor is not, and has not been during
the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. If the Investor is an Exchanging
Investor, to its knowledge, the Investor did not acquire any of the Exchanged
Notes, directly or indirectly, from an Affiliate of the Company.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Investor
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving any of the Company’s securities) since the time that the
Undersigned was first contacted by either the Company or J.P. Morgan Securities
LLC or any other person regarding the Transactions, this Agreement or an
investment in the New Notes or the Company. Each of the Undersigned and the
Investor covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the Transactions are publicly disclosed. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Investor’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Investor’s respective internal
policies, (a) “Undersigned” and “Investor” shall not be deemed to include any
employees, subsidiaries or affiliates of the Undersigned or the Investor that
are effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the

 

3



--------------------------------------------------------------------------------

Investor’s respective legal or compliance department (and thus have not been
privy to any information concerning the Transactions), and (b) the foregoing
representations of this Section 2.6 shall not apply to any transaction by or on
behalf of an Account that was effected without the advice or participation of,
or such Account’s receipt of information regarding the Transactions provided by,
the Undersigned.

Section 2.7 Adequate Information; No Reliance. The Investor acknowledges and
agrees that (a) the Investor has been furnished with all materials it considers
relevant to making an investment decision to enter into the Transactions and has
had the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the
Investor has had a full opportunity to ask questions of the Company concerning
the Company, its business, operations, financial performance, financial
condition and prospects, the Company’s planned acquisition of Bonterra Builders,
LLC, and the terms and conditions of the Transactions, (c) the Investor has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Transactions and to
make an informed investment decision with respect to such Transactions and
(d) the Investor is not relying, and has not relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by the Company or any of its affiliates or representatives including,
without limitation, J.P. Morgan Securities LLC, except for (A) the publicly
available filings and submissions made by the Company with the SEC under the
Exchange Act, and (B) the representations and warranties made by the Company in
this Agreement. The Investor is able to fend for itself in the Transactions; has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its prospective investment in the New
Notes; has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment; and acknowledges that
investment in the New Notes involves a high degree of risk.

Section 2.8 Private Placement. The Investor understands and acknowledges that
the New Notes and the Conversion Shares (as defined below) have not been
registered under the Securities Act or any other applicable securities laws, are
being offered for sale in transactions not requiring registration under the
Securities Act, and unless so registered, are “restricted securities” and may
not be offered, sold or otherwise transferred except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to any exemption therefrom or in a transaction not
subject thereto and in each case in compliance with the conditions for transfer
set forth in the New Notes.

Section 2.9 No Public Market. The Investor understands that no public market
exists for the New Notes, and that there is no assurance that a public market
will ever develop for the New Notes.

ARTICLE III:

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Investors, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Supplement, to perform its obligations hereunder and thereunder, and to
consummate the Transactions.

 

4



--------------------------------------------------------------------------------

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Supplement, substantially in the
form of Exhibit B hereto with the addition of the pricing terms described on
Exhibit C hereto, will have been duly executed and delivered by the Company and
will govern the terms of the New Notes, and the Indenture will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions. This Agreement, the Indenture and
consummation of the Transactions will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any agreement or instrument to which the Company
is a party or by which the Company or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company.

Section 3.3 Validity of the Investors’ New Notes. The Investors’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Investor
pursuant to the Transactions against delivery of the Purchase Consideration
therefor in accordance with the terms of this Agreement, the Investors’ New
Notes will be valid and binding obligations of the Company, enforceable in
accordance with their terms, except that such enforcement may be subject to the
Enforceability Exceptions, and the Investors’ New Notes will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of each Investor’s representations and warranties
hereunder, the Investors’ New Notes (a) will be issued in the Transactions
exempt from the registration requirements of the Securities Act pursuant to
Section 4(a)(2) of the Securities Act, (b) will, at the Closing, be permitted to
be resold by such Investor pursuant to Rule 144A promulgated under the
Securities Act, and (c) will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Investors’ New Notes.

Section 3.4 Validity of Underlying Common Stock. The Investors’ New Notes will
at the Closing be convertible into shares of Common Stock, par value $1.00 per
share, of the Company (the “Conversion Shares”) in accordance with the terms of
the Supplement. The Conversion Shares have been duly authorized and reserved by
the Company for issuance upon conversion of the Investors’ New Notes and, when
issued upon conversion of the Investors’ New Notes in accordance with the terms
of the Investors’ New Notes and the Indenture, will be validly issued, fully
paid and non-assessable, and the issuance of the Conversion Shares will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights.

Section 3.5 Listing Approval. At the Closing, the Conversion Shares shall be
eligible for trading on the NASDAQ Stock Market.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Transactions.

 

5



--------------------------------------------------------------------------------

ARTICLE IV:

MISCELLANEOUS

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“COMPANY”: AV HOMES, INC. By:

 

Name: Roger A. Cregg Title: President & Chief Executive Officer

[Signature Page to Notes Purchase Agreement – AV Homes, Inc.’s Senior
Convertible Notes due 2020]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:

 

(in its capacities described in the first paragraph hereof) By:

 

Name: Title:

[Signature Page to Notes Purchase Agreement – AV Homes, Inc.’s Senior
Convertible Notes due 2020]



--------------------------------------------------------------------------------

EXHIBIT A

Investors

 

Investor Name and Address

   Investors’ New Notes
(principal amount of New
Notes to be issued)    Purchase Consideration    Interest Settlement
(cash payment of accrued
but unpaid interest on
Exchanged Notes)       Cash Consideration
(new cash investment)    Exchanged Notes
(principal amount and series of
Existing Notes to be exchanged)               



--------------------------------------------------------------------------------

EXHIBIT B

Form of Third Supplemental Indenture

Attached.



--------------------------------------------------------------------------------

EXHIBIT C

Pricing Term Sheet

Attached.